      Case 2:20-cv-00500-JCM-VCF Document 5 Filed 04/15/20 Page 1 of 4



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    CHICAGO TITLE INSURANCE COMPANY
8                              UNITED STATES DISTRICT COURT
9                                        DISTRICT OF NEVADA
10      THE BANK OF NEW YORK MELLON                      Case No.: 2:20-cv-00500-JCM-VCF
        F/K/A THE BANK OF NEW YORK AS
11      SUCCESSOR TO JPMORGAN CHASE                      STIPULATION AND PROPOSED
        BANK, NOT INDIVIDUALLY BUT                       ORDER TO STAY CASE PENDING
12      SOLELY AS TRUSTEE FOR THE                        APPEAL AND EXTENDING
        HOLDERS OF THE BEAR STEARNS                      DEADLINE TO RESPOND TO
13      ALT-A TRUST 2005-1, MORTGAGE                     COMPLAINT
        PASS-THROUGH CERTIFICATES,
14      SERIES 2005-1,                                   (First Request)
15                          Plaintiff,
16                   vs.
17      CHICAGO TITLE INSURANCE
        COMPANY,
18
                            Defendant.
19

20

21

22

23

24

25

26

27

28

                                                     1
                                 STIPULATION AND PROPOSED ORDER
     545805.1
      Case 2:20-cv-00500-JCM-VCF Document 5
                                          4 Filed 04/15/20
                                                  04/01/20 Page 2 of 4



1               Plaintiff The Bank of New York Mellon F/K/A The Bank of New York as Successor to
2    JPMorgan Chase Bank, Not Individually but solely as Trustee for the Holders of the Bear Stearns
3    ALT-A Trust 2005-1, Mortgage Pass-Through Certificates Series 2005-1 (“BONY”) and
4    defendant Chicago Title Insurance Company (“Chicago Title”) (collectively, the “Parties”), by
5    and through their undersigned counsel, stipulate and agree as follows, subject to the approval of
6    the District Court:
7               WHEREAS, BONY filed this action on March 11, 2020;
8               WHEREAS, BONY caused the complaint and summons to be served on Chicago Title on
9    March 30, 2020;
10              WHEREAS, Chicago Title’s current deadline to respond to the Complaint is April 20,
11   2020;
12              WHEREAS, there are now currently pending in the United States District Court for the
13   District of Nevada more than three dozen actions between national banks, on the one hand, and
14   their title insurers, on the other hand (the “Actions”);
15              WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
16   national bank contends, and the title insurer disputes, that a title insurance claim involving an
17   HOA assessment lien and subsequent sale was covered by a policy of title insurance;
18              WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
19   loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
20   Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
21   Endorsement (the “Form Policy”);
22              WHEREAS, each of the Actions implicates common questions of interpretation of the
23   Form Policy;
24              WHEREAS, the national bank in one of these actions has now appealed a judgment of
25   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
26   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
27   (the “Wells Fargo II Appeal”);
28              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
                                                         2
                                     STIPULATION AND PROPOSED ORDER
     545805.1
          Case 2:20-cv-00500-JCM-VCF Document 5
                                              4 Filed 04/15/20
                                                      04/01/20 Page 3 of 4



1    Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
2    Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
3    of the other Actions, including the instant action;
4               WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
5    action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
6    not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
7    of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
8    Wells Fargo II Appeal might affect the disposition of this case);
9               NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
10   stipulate and agree as follows:
11              1.     The instant action shall immediately be STAYED, pending the disposition of the
12   Wells Fargo II Appeal.
13              2.     Chicago Title’s deadline to respond to the Complaint is hereby VACATED.
14              3.     By entering into this stipulation, Chicago Title do not intend to waive, and
15   expressly reserves, any and all defenses listed in Fed. R. Civ. P. 12(b), including with respect
16   whether it is subject to personal jurisdiction in this forum.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                           3
                                     STIPULATION AND PROPOSED ORDER
     545805.1
      Case 2:20-cv-00500-JCM-VCF Document 5 Filed 04/15/20 Page 4 of 4



1               4.     By entering into this stipulation, neither of the Parties is waiving its right to
2    subsequently move the Court for an order lifting the stay in this action.
3    Dated this 1st day of April 2020                  EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
4
                                                            /s/--Kevin S. Sinclair
5                                                    By:
                                                     Kevin S. Sinclair, Esq.
6                                                    Nevada Bar No. 12277
                                                     Sophia S. Lau, Esq.
7                                                    Nevada Bar No. 13365
                                                     8716 Spanish Ridge Avenue, Suite 105
8                                                    Las Vegas, Nevada 89148
9                                                    Attorneys for Defendant
                                                     CHICAGO TITLE INSURANCE COMPANY
10
     Dated this 1st day of April 2020                  WRIGHT, FINLAY & ZAK, LLP
11
                                                          /s/--Lindsay D. Robbins
12
                                                     By:
13                                                   Christina V. Miller, Esq.
                                                     Nevada Bar No. 12448
14                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
15                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, NV 89117
16
                                                     Attorneys for Plaintiff
17                                                   THE BANK OF NEW YORK MELLON F/K/A THE
                                                     BANK OF NEW YORK AS SUCCESSOR TO
18                                                   JPMORGAN CHASE BANK, NOT INDIVIDUALLY
                                                     BUT SOLELY AS TRUSTEE FOR THE HOLDERS
19                                                   OF THE BEAR STEARNS ALT-A TRUST 2005-1,
                                                     MORTGAGE PASS-THROUGH CERTIFICATES,
20                                                   SERIES 2005-1
21                                                     ORDER
22
                                                     IT IS SO ORDERED:
23              April 15, 2020
     Dated:                                                By:
24                                                               THE HON. JAMES C. MAHAN
                                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                           4
                                      STIPULATION AND PROPOSED ORDER
     545805.1
